909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clozell JOHNSON, Jr., Plaintiff-Appellant,v.IONIA UNITED STATES POSTAL SERVICE, Regional Chief PostalInspector, Defendant-Appellee, (No. 90-1078),Matthew T. Maccauley;  Donald Steel;  Peter W. Vidor,Defendants-Appellees, (No. 90-1313).
Nos. 90-1078, 90-1313.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1990.

Before KENNEDY and BOGGS, Circuit Judges;  and WILLIAM H. TIMBERS, Senior Circuit Judge.*

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the records and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Clozell Johnson, Jr., a Michigan inmate, filed two separate civil rights suits under 42 U.S.C. Sec. 1983.  The action against the United States Chief Postal Inspector for Ionia, Michigan was dismissed as frivolous under 28 U.S.C. Sec. 1915(d), and is under review in Case No. 90-1078.  The case against three Ionia corrections officers resulted in summary judgment for defendants, and is under review in Case No. 90-1313.  The cases have been consolidated and the parties have briefed the issues, Johnson proceeding in his own behalf.  In addition, Johnson seeks a general injunction against Ionia prison officials in each appeal.


3
Upon consideration, we find each judgment was correct.  The claim against the United States Postal Service Inspector lacked the requisite state action under 42 U.S.C. Sec. 1983.  A complaint lacking an arguable basis in law is frivolous under 28 U.S.C. Sec. 1915(d).   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The action against the prison employees concerning a temporary suspension of Johnson's shower privileges was also meritless.  The evidentiary material demonstrated Johnson suffered neither an eighth nor a fourteenth amendment deprivation by the five day suspension of shower privileges in question.


4
Accordingly, the motions are denied and the district court's judgments are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation